Citation Nr: 1526766	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  11-32 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an effective date earlier than June 11, 2002 for the award of service connection for right knee internal derangement and chondromalacia and right knee arthritis (right knee disability).

2.  Entitlement to an effective date earlier than October 14, 2003 for the award of service connection for degenerative changes of the left knee (left knee disability).

3.  Entitlement to an effective date earlier than June 11, 2002 for the award of service connection for a bilateral hearing loss disability.

4.  Entitlement to an effective date earlier than October 14, 2003 for the award of service connection for tinnitus.

5.  Whether an April 8, 1971 rating decision denying service connection for a right knee disability involved clear and unmistakable error (CUE).




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to October 1970. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran testified before the undersigned Veterans Law Judge at a November 2012 hearing conducted at the RO.  A transcript of the hearing is of record.

The Board notes that following the issuance of the most recent adjudication of the Veteran's claims by the agency of original jurisdiction (AOJ), the Veteran submitted a statement in support of his claims accompanied with a service record dated September 1970.  Under 38 C.F.R. § 20.1304(c), additional pertinent evidence must be referred to the agency of original jurisdiction (AOJ) if such evidence is not accompanied by a waiver of AOJ jurisdiction.  However, a review of the September 1970 service record reveals that this record was already associated with the Veteran's claims folder prior to the most record adjudication by the AOJ.  Accordingly, the Board finds that a waiver is not required for submission of this evidence.

A review of the Veteran's claims folder indicates that in a June 2010 letter to the Veteran, the RO in a May 2010 decision denied the Veteran's claim as to an April 8, 1971 decision denying a claim of entitlement to service connection for a right knee disability as CUE.  The Board notes that the May 2010 specific adjudication of CUE is not associated with the claims folder.  However, the June 2010 letter confirmed the denial, and informed the Veteran of his rights to appeal the denial.  Thereafter, in a December 2010 statement, the Veteran appeared to express disagreement with the denial of his CUE claim.  A statement of the case (SOC) pertaining to this issue has yet to be issued by the RO.

In Manlincon v. West, 12 Vet. App. 238 (1999), the United States Court of Appeals for Veterans Claims (the Court) held that where a notice of disagreement (NOD) is filed but a SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The issues of entitlement to an earlier effective date for a right knee disability and whether an April 8, 1971 rating decision denying service connection for a right knee disability involved CUE are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  On October 14, 2003, the Veteran filed an original claim of entitlement to service connection for a left knee disability; no communications were received by VA prior to that time that may be construed as a formal or informal claim.

2.  On June 11, 2002, the Veteran filed an original claim of entitlement to service connection for a bilateral hearing loss disability; no communications were received by VA prior to that time that may be construed as a formal or informal claim.

3.  In filing an original claim of entitlement to service connection for "hearing problems" on June 11, 2002, the Veteran intended to file a claim for service connection for tinnitus.  

4.  The record contains no statement, communication, or other information from the Veteran, prior to June 11, 2002, that can reasonably be construed as constituting a formal or informal claim for service connection for tinnitus. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to October 14, 2003 for the grant of service connection for a left knee disability have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).

2.  The criteria for an effective date prior to June 11, 2002 for the grant of service connection for a bilateral hearing loss disability have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).

3.  The criteria for an effective date of June 11, 2002, and no earlier, for the grant of service connection for tinnitus have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim for earlier effective dates for the grants of service connection for a left knee disability, a bilateral hearing loss disability, and tinnitus, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West 2014).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West 2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

For effective date claims, where service connection has been granted and the claimant has appealed the effective date, the claim of service connection has been more than substantiated, as it has been proven.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the effective date does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect as to notice is nonprejudicial.  See Dingess, 19 Vet. App. at 490- 491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements). In any event, additional notice was issued to the Veteran in March 2010 pertaining to his claims for an earlier effective date. 

The Board also concludes that VA's duty to assist has been satisfied.  The Board notes that medical treatment records have been associated with the claims file.  
The Board notes that the Veteran indicated at the November 2012 Board hearing that he received recent treatment at a VA facility pertaining to the claims on appeal, and he noted in a September 2012 statement that he received private orthopedic treatment for his knees in 2011.  Although these records are not associated with the claims folder, the Board finds that these records are not relevant to the adjudication of his earlier effective date claims on appeal.  Indeed, as will be explained in detail below, the Veteran's earlier effective date claims essentially turn to when the Veteran raised his service connection claims, either formally or informally, for the left knee disability, bilateral hearing loss disability, and tinnitus.  As such, the Board finds that the identified VA and private treatment records would not be relevant to these claims as these treatment records would only document that the Veteran has a left knee disability, bilateral hearing loss disability, and tinnitus, which has already been conceded and is not at issue in this case.  Therefore, the Board finds that remand for these outstanding treatment records is not necessary.  

The Veteran was afforded a hearing before the undersigned VLJ during which he presented oral argument in support of his earlier effective date claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the earlier effective date issues on appeal during the hearing and suggested the submission of evidence that would be beneficial to the Veteran's claims, namely evidence pertaining to establishing an earlier effective date for the Veteran's left knee disability, bilateral hearing loss disability, and tinnitus under 38 C.F.R. § 3.400.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the criteria necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the criteria necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Earlier effective date for left knee disability, bilateral hearing loss disability, and tinnitus

Because the outcome as to the issues of entitlement to earlier effective dates for a bilateral hearing loss disability, tinnitus, and a left knee disability involve the application of similar law, the Board will address the three issues together.

38 U.S.C.A. § 5110(a) provides that "the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  See also Sears v. Principi, 16 Vet. App. 244 (2002).  Similarly, 38 C.F.R. § 3.400(b)(2) provides that for direct service connection claims received more than one year after separation from service, the effective date of an award of direct service connection will be the date of receipt of the claim, or the date entitlement arose, whichever is later.

With regard to informal claims, VA is generally required to send a formal application to the veteran, and if the completed form is received by VA within one year from the date it was sent to the veteran, then the claim will be considered filed as of the date of receipt of the informal claim.  See 38 C.F.R. § 3.155(a) (2014); Servello v. Derwinski, 3 Vet. App. 196, 200-201 (1992).  "Any communication or action indicating an intent to apply for one or more benefits under the laws administered by [VA] ... may be considered an informal claim.  Such informal claim must identify the benefit sought."  38 C.F.R. § 3.155(a) (2014).  "The mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit."  Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006).

The Veteran claims entitlement to an effective date prior to October 14, 2003 for a left knee disability and tinnitus as well as entitlement to an effective date prior to June 11, 2002 for a bilateral hearing loss disability.    

By way of background, on June 11, 2002, the Veteran filed a VA Form 21-526 formal claim for service connection for "hearing problems."  A March 2003 rating decision granted the Veteran's claim for bilateral hearing loss, and assigned an effective date of June 11, 2002.  Additionally, on October 14, 2003, the Veteran filed a statement requesting service connection for "hearing loss to include tinnitus" as well as a left knee condition.  An April 2004 rating decision granted the Veteran's claims for service connection for degenerative changes of the left knee and tinnitus, and assigned effective dates of October 14, 2003.

Prior to the filing of the Veteran's June 11, 2002 formal claim for service connection for bilateral hearing loss, the evidence associated with the claims folder included an April 1971 rating decision that denied a claim for service connection for a right knee disability, the Veteran's claim for service connection for a right knee disability dated November 1970, his service treatment records, a VA examination report dated March 1971, and documents pertaining to a VA Referral of Indebtedness for Collection dated September 1975.  

Prior to the filing of the Veteran's October 14, 2003 claim for service connection for tinnitus and a left knee disability, the evidence associated with the claims folder included the aforementioned evidence discussed above, as well as multiple rating decisions adjudicating unrelated claims, VA examination reports for the Veteran's knees, hearing loss, and tinnitus dated February 2003, and VA and private treatment records.  

As noted above, in the case of direct service connection claims, 38 U.S.C.A. 
§ 5110(a) provides that the effective date of an award "shall not be earlier than the date of receipt of application therefor."  See also 38 C.F.R. § 3.400(b)(2).  In this case, the date of receipt of the Veteran's service connection claim for bilateral hearing loss was June 11, 2002.  There is no indication that the Veteran desired to a file a formal or informal claim of entitlement to service connection for a bilateral hearing loss disability prior to his June 2002 claim, nor do any other documents associated with the claims folder dated prior to June 11, 2002 discussed above indicate such.  Therefore, the Board concludes that the earliest effective date of service connection for bilateral hearing loss is June 11, 2002.

Also, the date of receipt of the Veteran's service connection claim for a left knee disability was October 14, 2003.  There is no indication from review of the evidence prior to this date discussed above that the Veteran desired to a file a formal or informal claim of entitlement to service connection for a left knee disability.  Therefore, the Board concludes that the earliest effective date of service connection for a left knee disability is October 14, 2003.

The Board acknowledges VA treatment records associated with the claims file dated in 2002 which document treatment for the Veteran's left knee as well as a VA examination report dated February 2003 which reveals a diagnosis of degenerative joint disease of the left knee.  The Board notes, however, that "[t]he mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit."  Criswell v. Nicholson, 20 Vet. App. 501, 504.

With regard to the Veteran's tinnitus, as discussed above, on June 11, 2002, he filed a claim of entitlement to service connection for "hearing problems."  Notably, the Veteran did not specify that his claim was only for bilateral hearing loss.  Although he did not specifically state that he desired to pursue a claim of entitlement to service connection for tinnitus, the Board notes that at the above-referenced VA audiological examination in February 2003, which was prior to his October 2003 filing for service connection for tinnitus, the Veteran stated that the onset of his tinnitus was in 1970 during military service.  It therefore appears that the Veteran indicated that his tinnitus was related to military service.  The Board also notes that in October 2003 the Veteran filed for "hearing loss to include tinnitus."   Indeed, it appears that the Veteran had considered his tinnitus to be a part of his hearing loss.  As such, in resolving the benefit of the doubt in the Veteran's favor, the Board finds that the "hearing problems" that the Veteran filed service connection for on June 11, 2002 included service connection for tinnitus.  Accordingly, an effective date of June 11, 2002 for the grant of service connection for tinnitus is warranted.  However, the Board finds that an effective date earlier than June 11, 2002 is not warranted.  In this regard, there is no indication from review of the evidence prior to this date discussed above that the Veteran desired to a file a formal or informal claim of entitlement to service connection for tinnitus.

The Board acknowledges the Veteran's statements indicating that prior to his discharge from the Air Force, he believed that claims were filed for service connection in September 1970 for bilateral hearing loss, a left knee disability, and tinnitus.  See, e.g., the November 2012 Board hearing transcript, page 4.  The Board notes that the September 1970 service record referenced by the Veteran is associated with the claims folder.  This document states the following:

"Each officer and airman being processed for separation from active military service for any reason who has undergone prolonged hospitalization, or suffered from wounds, injury or disease while in service, is advised to apply for compensation from the [VA] by completing VA Form 21-526e, Veterans Application for Compensation or Pension.  Each individual who had a physical defect when he entered the service which he feels was aggravated by military service should file VA Form 21-526e.  You are further advised that, if you do not apply for compensation from the [VA] by completing VA Form 21-526e at the time of separation, you may do so at any time thereafter; that, if you do intend to file, it is advisable to do so before you leave the service as at that time your medical records are more easily obtainable and action by the [VA] on your claim will be expedited thereby; and that filing VA Form 21-526e will in no way delay your separation."

Pertinently, although the September 1970 record reveals that the Veteran checked the box indicating that he is filing an application for disability compensation on a VA Form 21-526e, a review of the record does not reveal any intention to file claims of entitlement to service connection specifically for bilateral hearing loss, tinnitus, or a left knee disability at that time.  Although the Board acknowledges the Veteran's statements that he was not properly notified of his appellate rights after he was discharged from the military, and had he known of his appellate rights, he would have filed claims of service connection for bilateral hearing loss, tinnitus, and a left knee disability, the record reveals that he appeared to be informed of filing service connection claims.  Furthermore, in November 1970, he submitted a VA Form 21-526e when he filed his service connection claim only for a right knee disability.  

In addition, the Board notes that the Court has long recognized that "[t]here is a presumption of regularity under which it is presumed that government officials 'have properly discharged their official duties.'"  Ashley v. Derwinski, 2 Vet.App. 307, 308-09 (1992) (quoting United States v. Chem. Found., Inc., 272 U.S. 1, 14-15 (1926)).  The presumption of regularity may be overcome only by the submission of "clear evidence to the contrary."  Id. at 309.  A claimant's mere statement that he submitted a document to VA is insufficient for that purpose.  See Fithian v. Shinseki, 24 Vet.App. 146, 151 (2010) (applying the presumption of regularity to conclude that VA did not receive the appellant's Substantive Appeal because the appellant's statements were insufficient to rebut the presumption that had VA received the Substantive Appeal, VA would have placed it in the claims file and acted on it in some way); see also Redding v. West, 13 Vet.App. 512, 515 (2000) (finding appellant's assertions of submission insufficient to rebut presumption that RO did not receive her power of attorney).  Therefore, in light of the above case law, the Board finds that to the extent that the Veteran contends that he filed claims of entitlement to service connection for bilateral hearing loss, tinnitus, or a left knee disability upon discharge from service, his contentions are insufficient to rebut the presumption of regularity (presuming that any claim for service connection filed by the Veteran would be of record in the claims file), even in combination with the September 1970 service record and November 1970 VA Form 21-526e claim for service connection for a right knee disability.  

Additionally, although the Veteran testified to receiving treatment for the bilateral hearing loss, tinnitus, and a left knee disability off and on prior to being awarded service connection for these disabilities in 2003 and 2004, as discussed above, "[t]he mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit."  See Criswell, supra.

In summary, the preponderance of the evidence is against the claims for entitlement to an effective date prior to June 11, 2002 for the grant of service connection for a bilateral hearing loss disability, and an effective date prior to October 14, 2003 for a left knee disability.  The Veteran's bilateral hearing loss and left knee disability claims are therefore denied.  Also, although an effective date of June 11, 2002 is evidenced by the record for the grant of service connection for tinnitus, the preponderance of the evidence is against an effective date prior to this date.  As such, entitlement to an effective date of June 11, 2002, and no earlier, is warranted for the Veteran's tinnitus.  


ORDER

Entitlement to an effective date earlier than October 14, 2003 for the award of service connection for a left knee disability is denied.

Entitlement to an effective date earlier than June 11, 2002 for the award of service connection for a bilateral hearing loss disability is denied.

The effective date of June 11, 2002, for the award of service connection for tinnitus is granted, subject to the laws and regulations governing monetary benefits.



REMAND

Earlier effective date for right knee disability and CUE

As was described in the Introduction above, in a June 2010 letter to the Veteran, the RO confirmed the denial of a May 2010 decision denying the Veteran's claim of whether an April 8, 1971 rating decision denying service connection for a right knee disability involved CUE.  In a December 2010 statement, the Veteran indicated disagreement with that decision.  A statement of the case (SOC) pertaining to this issue has yet to be issued by the RO.  

In Manlincon, supra, the Court held that where a NOD is filed but a SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.  Thus, the agency of original jurisdiction must issue a SOC as to the Veteran's claim of whether an April 8, 1971 rating decision denying service connection for a right knee disability involved CUE.

The claim of entitlement to an effective date earlier than June 11, 2002 for the award of service connection for a right knee disability is inextricably intertwined with the claim of whether an April 8, 1971 rating decision denying service connection for a right knee disability involved CUE.  In other words, development of the Veteran's CUE claim may impact his earlier effective date claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues are inextricably intertwined if one claim could have significant impact on the other].  

Accordingly, the case is REMANDED for the following action:

1. Issue a SOC pertaining to the issue of whether an April 8, 1971 rating decision denying service connection for a right knee disability involved CUE.  In connection therewith, the Veteran and his representative should be provided with appropriate notice of his appellate rights.  If, and only if, the Veteran files a timely substantive appeal, the case must be returned to the Board for further appellate consideration.

2. When the development requested has been completed, the claim of entitlement to an effective date earlier than June 11, 2002 for the award of service connection for a right knee disability should be reviewed on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


